J-S13040-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                              Appellant

                      v.

CHRISTOPHER KOLASKI

                                                      No. 3723 EDA 2015


                   Appeal from the Order November 19, 2015
     in the Court of Common Pleas of Philadelphia County Criminal Division
                       at No(s): CP-51-CR-0008572-2014

BEFORE: BENDER, P.J.E., LAZARUS, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                      FILED OCTOBER 06, 2017

        The Commonwealth appeals from the order entered in the Philadelphia

County Court of Common Pleas (“CCP”), which granted Appellee Christopher

Kolaski’s motion to dismiss his misdemeanor driving under the influence

(“DUI”) charges pursuant to 18 Pa.C.S. § 110. The Commonwealth argues it

is not required to bring all summary, misdemeanor, and felony charges in a

single court proceeding.        In light of this Court’s recent decision in

Commonwealth v. Perfetto, ___ A.3d ___, 2017 Pa. Super. 281, 2017 WL

_____ (Aug. 30, 2017) (en banc), we reverse the CCP’s order and remand

for further proceedings.




*   Former Justice specially assigned to the Superior Court.
J-S13040-17


      The relevant facts and procedural history of this case are as follows.

On January 10, 2009, Philadelphia police stopped Appellee’s vehicle after

noticing reckless and erratic driving.     Appellee’s eyes were watery and

glassy, and he was unable to keep his balance upon exiting the vehicle. The

officers issued him a traffic citation for careless driving and arrested him for

DUI. On March 16, 2009, the Philadelphia Traffic Court found Appellee guilty

in absentia of careless driving. Thereafter, on June 9, 2014, the Philadelphia

Municipal Court convicted Appellee of two counts of DUI.              Following

sentencing, Appellee timely appealed to the CCP for a trial de novo. Prior to

his new trial, however, Appellee filed a motion to dismiss the DUI charges

pursuant to Section 110. After a hearing on the motion, the CCP dismissed

the DUI charges on November 19, 2015, and held that Appellee’s prior traffic

court conviction barred the subsequent prosecution of his DUI offenses. The

Commonwealth timely appealed and filed a Pa.R.A.P. 1925(b) concise

statement.

      On appeal, the Commonwealth raises the following issue: “Did the

[CCP] err when, in contravention of Supreme Court precedent, it dismissed

misdemeanor charges pursuant to 18 Pa.C.S. § 110 based on the prior

adjudication of summary traffic offenses?” Commonwealth’s Brief at 4.

      Pennsylvania’s compulsory joinder statute states, in relevant part:

         § 110.     When prosecution barred              by   former
         prosecution for different offense




                                     -2-
J-S13040-17


        Although a prosecution is for a violation of a different
        provision of the statutes than a former prosecution or is
        based on different facts, it is barred by such former
        prosecution under the following circumstances:

        (1) The former prosecution resulted in an acquittal or in
        a conviction as defined in section 109 of this title (relating
        to when prosecution barred by former prosecution for the
        same offense) and the subsequent prosecution is for:

                                 *    *     *

           (ii)   any offense based on the same conduct or
           arising from the same criminal episode, if such
           offense was known to the appropriate prosecuting
           officer at the time of the commencement of the first
           trial and occurred within the same judicial
           district as the former prosecution unless the
           court ordered a separate trial of the charge of such
           offense[.]

18 Pa.C.S. § 110(1)(ii) (emphasis added).

     In Perfetto, this Court determined that 42 Pa.C.S. § 1302, which

governs the jurisdiction of traffic courts, creates an exception to the

compulsory joinder rule.   Perfetto at *13.     The Perfetto Court reasoned

that under Section 1302 traffic courts have exclusive jurisdiction over

summary traffic violations.   Id.; see also 42 Pa.C.S. § 1302(b) (“[t]he

jurisdiction of a traffic court under this section shall be exclusive of the

courts of common pleas . . . .”)     We concluded, “[W]here a defendant is

charged with a summary traffic violation, a misdemeanor, and a felony, in

judicial districts with a traffic court, the Title 75 summary offense may be

disposed of in a prior proceeding in the traffic court, which has exclusive

jurisdiction to hear it, without violating the compulsory joinder rule.”


                                     -3-
J-S13040-17


Perfetto at *14.

      Here, an earlier prosecution in the former Philadelphia Traffic Court1

resulted in a conviction of Appellee’s summary traffic violation, the DUI

offenses arose from the same criminal episode as the summary offense, and

the prosecutor during the traffic court proceeding would have known of the

DUI offenses, as they were charged at the same time as the summary

offense.   See 18 Pa.C.S. § 110(1)(ii).       Furthermore, all of Appellee’s

offenses occurred within the single judicial district of Philadelphia. See id.

Nevertheless, Philadelphia had a designated traffic court that had exclusive

jurisdiction to hear Appellee’s summary traffic violation.   See Perfetto at

*13-14; see also 42 Pa.C.S. § 1302(b). Accordingly, the principles set forth

in Perfetto apply in this case, and a subsequent prosecution for DUI in the

Philadelphia Municipal Court General Division is permissible under the

compulsory joinder rule.2 See Perfetto at *13-14. Therefore, we conclude

that the CCP erred in granting Appellee’s petition to dismiss the DUI charges


1 At the time of Appellee’s offenses, Philadelphia had a separate traffic court
that adjudicated his summary traffic violation. However, as of June 19,
2013, Philadelphia restructured the Municipal Court into two sections, the
General Division and the Traffic Division, which absorbed the former Traffic
Court.

2 We recognize that in Perfetto the defendant’s violation and conviction for
the summary traffic violation occurred after the restructuring of the
Philadelphia Municipal Court and, therefore, involved the Municipal Court
Traffic Division. Although the instant case involves the former Traffic Court,
the Perfetto Court’s general discussion of the Section 1302 exception
remains instructive.



                                     -4-
J-S13040-17


under Section 110, and we reverse the order and remand for further

proceedings.

     Order reversed. Case remanded. Jurisdiction relinquished.

     P.J.E. joins the Memorandum.

     Judge Lazarus Concurs in the Result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/6/2017




                                    -5-